DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 9 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,526,882 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 3, 4, 5, 6, 9, 10, 12, 13, 15, 16, 18, 19, 20 and 21 are rejected under pre-AlA 35 U.S.C.
102(b) as being anticipated by Cryer et al., U.S. 8,997,904.
Cryer et al. discloses a hydraulic fracturing system for fracturing a subterranean formation (fig 6,
col. 3, lines 56-65) having an electric motor (112; col. 14, lines 22-32), a pump (114) coupled to
the motor, and that has a discharge in fluid communication with a wellbore that intersects the
formation, so that when the motor is activated and drives the pump, pressurized fluid from the pump
pressurizes the wellbore to fracture the formation; a source of electricity (108; col. 5, lines 42-45) that is
disposed a long distance (col. 14, lines 53-56) from the electric motor; and transmission lines that

the source of electricity and the electric motor.
Cryer et al. discloses a transformer (control unit 100 includes a transformer; col. 6, lines 3-7)
between the transmission line and the source of electricity (108) and the electric motor (112).
Cryer et al. discloses a natural gas turbine generator (col. 5, lines 21-26) and an electric
equipment room (vehicle for the operator; col. 9, lines 43-49) in communication with the
turbine generator and which controls operation of the turbine generator (col. 14, lines 33-37).
Cryer et al. discloses multiplicity of electric motors (fig, 1, 112a-112c; col. 7, lines 11-14), and
wherein the transmission lines are selectively moveable at different times to provide electrical
communication between the source of electricity and the multiplicity of motors (col. 7, lines 11-14; the
control unit provides a plurality of conductive pathways or grid to the motors).
	Cryer et al. discloses a hydraulic fracturing system for fracturing a subterranean formation (fig 6,
col. 3, lines 56-65) a power generation section (source of electricity 108; col. 5, lines 42-45) that is
disposed a long distance (col. 14, lines 53-56) from the equipment load comprising an electric motor
(112; col. 14, lines 22-32), a pump (114) coupled to the motor, and that has a discharge in fluid
communication with a wellbore that intersects the formation, and transmission section (col. 14, lines 51-
61) that extends between the power generation section and the equipment load section, and through
which the power generation section and equipment load section are in electrical communication.
Cryer et al. discloses transmission lines providing electrical communication between the
transmission section or source of electricity and the load section (multiplicity of motors; col. 7, lines 11-
14; the control unit provides a plurality of conductive pathways or grid to the motors).
Cryer et al. discloses a natural gas turbine generator (col. 5, lines 21-26) and an electric
equipment room (vehicle for the operator; col. 9, lines 43-49) in communication with the
turbine generator and which controls operation of the turbine generator (col. 14, lines 33-37).

between the transmission line and the source of electricity (108) and the electric motor (112).
Cryer et al. discloses directing the electric current to the one or more electric pump motors
includes powering the hydraulic pump to pump fracturing fluid into a drill site at the pumping
location (col. 17, line 67 - col. 18, line 2).
Cryer et al. discloses a variable frequency drive (110; 7, lines 5-9) in communication with the
electric motor, and that controls the speed of the motor (col. 6, lines 21-27).
	Cryer et al. discloses increasing a voltage of the electricity proximate the power source with a
transformer, and decreasing the voltage of the electricity (col. 6, lines 3-10) proximate the electric
motor (fig 1, control unit 110, motors 112).
Cryer et al. discloses multiplicity of electric motors (fig, 1, 112a-112c; col. 7, lines 11-14), and
wherein the transmission lines are selectively switchable to provide electrical communication between
the source of electricity and the multiplicity of motors (col. 7, lines 11-14; the control unit provides a
plurality of conductive pathways or grid to the motors).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11 and 17 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Cryer
et al., U.S. 8,997,904 in view of Runsak 8,774,972.
	Cryer et al. discloses a variable frequency drive (110; col. 7, lines 5-9) but does not disclose the

	Rusnak et al. teaches use of a variable frequency drive (20; col. 2, lines 46-47) that performs
electric motor (40) diagnostics to prevent damage to the electric motor (col. 1, line 55 - 2, line 2)
to prevent damage to the motor by maintaining the variable frequency drive power inn the range of
the motor input power limits.
It would have been obvious to one having ordinary skill in the art at the time of the invention to
make use of a well known monitoring system as taught by Rusnak et al. in the variable frequency
drive disclosed by Cryer et al. to achieve predictable results.

Claim 14 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Cryer et al., U.S.
8,997,904 in view of Kume et al., U.S. 6,208,098.
Cryer et al. discloses a hydraulic fracturing system for fracturing a subterranean formation (fig 6,
col. 3, lines 56-65) having an electric motor (112; col. 14, lines 22-32), a pump (114) coupled to
the motor, and that has a discharge in fluid communication with a wellbore that intersects the
formation, so that when the motor is activated and drives the pump, pressurized fluid from the pump
pressurizes the wellbore to fracture the formation; a variable frequency drive (110; col. 7, lines 5-9) in
communication with the electric motor, and that controls the speed of the motor, a source of electricity
(108; col. 5, lines 42-45) that is disposed a long distance (col. 14, lines 53-56) from the electric motor;
and transmission lines that connect the source of electricity to the electric motor and that span the long
distance between the source of electricity and the electric motor.
Cryer et al. discloses electrical transmission lines delivering plurality of phases (col. 6, lines 3-10;
alternating current) from the variable frequency drive (col. 9, lines 50-53).
Cryer et al. does not specifically state that the transmission lines from the variable frequency
drives includes a ground or neutral.

and fig 3, 14, VFI; col. 3, lines 27-31) to drive a motor (fig 3, 18) having transmission lines (R, S, T, U,
V, W; col. 3, lines 34-38) including a ground (fig 3, GND; col. 3, lines 31-34) connected to the motor (18).
It would have been obvious to one having ordinary skill in the art at the time of the invention to
make use of a well known electrical transmission system including a ground to achieve predictable results and as a safety measure to prevent electrical shock.
Response to Arguments
Applicant's arguments filed 9 September 2021 have been fully considered but they are not persuasive.
Applicants argue the prior art of Cryer et al. does not disclose an electrical transmission line separated and extending over a long distance from the electrical source.
The prior art discloses, as noted by applicant’s attorney, that there is a distances between the electrical source and the load being relatively far. Moreover the recitation “long distance” is relative absent of a basis of comparison.
Applicant’s attorney relies only upon the courtesy of the Examiner to refer to certain sentences of the prior art to make the comparisons of the pending claims.
Applicants argue that the prior art does not disclose electrical transmission lines providing electrical energy to electrical loads.
The argument destroys the reference.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676